Order entered September 13, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00598-CV

                               MARC HEALEY, Appellant

                                            V.

NATASHA HALL AND ROYCE HALL, III, D/B/A NO LIMIT RETRIEVERS, Appellees

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                          Trial Court Cause No. 92099CC2

                                         ORDER
       We GRANT in part appellant’s September 12, 2016 motion to extend time for filing

appellant’s brief and ORDER appellant’s brief due October 11, 2016. Appellant’s motion is in

all other respects DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE